Oalitoon, L,
delivered the opinion of the court.
The right of the state revenue agent to bring this suit is clear. Laws 1894, p. 29.
The action at laAV on the liquor bond of L. E. Cox Avas an action by the state through the informer. Albrecht v. State, 62 Miss., 517; code 1892, § 1582; code 1880, § 1104. If the sum for which judgment was rendered had been obtained by the sheriff on execution, it AAras his duty to give half of it to the county, and half to the informer. The parties could not validly pay voluntarily any other way.
' Judgment was rendered, and pending appeal the defendant bondsmen, by arrangement, paid the informer half the judgment, and procured from the county board of supervisors a relinquishment of all claims to the one-half coming to the county. They thereupon ceased to prosecute their appeal. This compromise — for such in fact it was — giving the informer all, was beyond the power of either the informer or the county. *565Any other view would put it in the power of informers or boards of supervisors to nullify the policy of § 1582, to prevent riotous and disorderly dramshops.
The admissions of the answers to the bill in the record before us entitled the revenue agent to a decree. Neversed, and decree here for complainants against L. E. Cox, B. J. Jane, W. M. Canty, and John Y. Morgan for $1,000, with six per centum interest per annum from April 29, A. D. 1899, the date of the judgment at law^ and costs.

Reversed.